Citation Nr: 1409810	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  11-26 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for a kidney disability, claimed as secondary to service-connected history of viral hepatitis.

2. Entitlement to service connection for gastroesophageal reflux disease (GERD), claimed as secondary to service-connected history of viral hepatitis.

3. Entitlement to a compensable rating for history of viral hepatitis.


ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to October 1977.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Winston-Salem, North Carolina Department of Veterans' Affairs (VA) Regional Office (RO) that denied an increased rating for the Veteran's history of viral hepatitis; and denied service connection for urinary outlet obstruction (claimed as a kidney condition) and GERD.

The Veteran was scheduled for a hearing to be held before a Decision Review Officer (DRO) at the RO in November 2011.  The Veteran failed to appear.  He was also scheduled for a videoconference hearing to be held before the Board in April 2012, which was rescheduled for November 2012.  The Veteran failed to appear for this hearing.  In December 2013, the Board requested clarification from the Veteran as to whether he wanted to attend a hearing before the Board.  In a response received in January 2014, the Veteran stated that he did not wish to appear at a hearing and requested that the Board consider his case on the evidence of record.

As a final initial matter, the Board notes that it has reviewed both the Veteran's physical claims file and his electronic claims file to ensure that the complete record is considered.  At present there are no additional documents pertinent to this appeal in Virtual VA or in the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  The Veteran's kidney disability was not manifested in service, and is not shown to be related to his service, or to have been caused or aggravated by his service-connected history of viral hepatitis.

2.  The Veteran's GERD was not manifested in service, and is not shown to be related to his service, or to have been caused or aggravated by his service-connected history of viral hepatitis.
3.  Throughout the appeal period, the Veteran's service-connected history of viral hepatitis has been asymptomatic.


CONCLUSIONS OF LAW

1.  Service connection for a kidney disability, claimed as secondary to service-connected history of viral hepatitis, is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).

2.  Service connection for GERD, claimed as secondary to service-connected history of viral hepatitis, is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).

3.  A compensable rating for history of viral hepatitis is not warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.114 Diagnostic Code (DC) 7345 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA applies to the instant claims. 

Regarding the Veteran's claims for service connection, he was advised of VA's duties to notify and assist in the development of his claims prior to their initial adjudication.  A February 2010 letter explained the evidence necessary to substantiate his claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  This letter also informed him of disability rating and effective date criteria.  

Regarding the claim for an increased rating, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  A February 2010 letter sent to the Veteran provided him with compliant notice.  

The Veteran's pertinent service treatment records (STRs) and post-service VA treatment records have been secured.  In July 2010, the Veteran advised that additional private treatment records were available from Blue Cross/Blue Shield Hip Center and from the Martin Luther King, Jr., Community Health Center.  VA attempted to obtain such records and, in August 2010, was advised by the latter facility that a thorough search of their files and computer bank failed to reveal any record of the Veteran having attended their health center for medical services.  Subsequently, in August 2010, the Veteran contacted the RO by telephone and advised that he wished for VA to proceed with the processing of his claim without obtaining additional evidence from the Blue Cross/Blue Shield Hip Center or the Martin Luther King, Jr., Community Health Center.  

The RO arranged for a VA examination in June 2010 to evaluate all three claims.  In statements received in November 2010 and January 2011, the Veteran suggested that he was provided with an inadequate examination.  Specifically, he noted that the examiner performed only a physical examination and did not perform any diagnostic tests, such as a blood or urine test.  However, a review of the June 2010 VA examination report shows that the examiner considered lab results, such as creatinine, BUN, glucose, sodium, and urine analysis.  The examination report further reflects that the Veteran's liver function test results in 2010 were normal.  In Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011), the United States Court of Appeals for the Federal Circuit held that VA medical examiners are presumed competent in the absence of clear evidence to the contrary.  Id. at 1366.  In this instance, the Board has reviewed the June 2010 VA examination report with regard to all three claims and finds that although it is unclear whether the examiner obtained the lab results during the examination, or recorded them from reports from recent diagnostic tests completed as part of the Veteran's VA medical care, there is no persuasive evidence to indicate that such results are not accurate.  Further, the Board concludes that the examination report contains sufficient clinical findings and informed discussion of the pertinent history and features of the disabilities on appeal to provide probative medical evidence adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any additional evidence that remains outstanding.  Accordingly, VA's duty to assist is met and the Board will address the merits of the claims.

II. Legal Criteria, Factual Background, and Analysis

Service Connection

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To substantiate a claim of service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Service connection may also be established on a secondary basis for a disability that is proximately due to, or the result of, or aggravated by a service-connected disease or injury.  Establishing service connection on a secondary basis requires: (1) Competent evidence of a current disability (for which secondary service connection is sought); (2) evidence of a service connected disability; and (3) competent evidence that the current disability was either (a) caused or aggravated by the service connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995)(en banc).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran was afforded a VA examination in June 2010.  He complained of abnormalities in his kidney functions, including urinary problems, and stomach problems, such as reflux regurgitation and vomiting.  After a review of the Veteran's postservice treatment records and a physical examination, the examiner diagnosed urinary outlet partial obstruction and hiatal hernia with GERD.  Based on the foregoing, it is not in dispute that the Veteran has a current diagnosis of a kidney disability and of GERD.  However, the missing element needed to establish service connection is evidence that these claimed disabilities are related to his service and/or were caused or aggravated by a service-connected disability.  

The Veteran's STRs show that from August to September 1977 he was hospitalized for viral hepatitis.  On initial presentation to the hospital, he complained of dark urine for 6 days duration, yellow sclerae for 4 days duration, and having incidents of nausea and vomiting in the days leading up to his hospital admission.  Apart from these complaints, which were attributed to the Veteran's viral hepatitis, his STRs (to include his September 1977 service separation physical examination report) are silent for any complaints, findings, treatment, or diagnoses relating to a kidney condition or GERD.  Consequently, service connection for a kidney condition or for GERD on the basis that either of these disabilities became manifest in service and persisted, or is otherwise related to service, is not warranted.  Notably, the Veteran does not argue that his kidney disability or GERD is directly related to his service.  

The Veteran's theory of entitlement in these matters is strictly one of secondary service connection; he alleges that his kidney disability and GERD are due to his service-connected history of viral hepatitis.  See, e.g., January 2010 informal claim for service connection.  In order to substantiate this claim, the evidence must show that the service-connected viral hepatitis caused or aggravated the kidney disability or GERD.

The only competent evidence in the record that addresses this question is the June 2010 VA examination report wherein the examiner opined that the Veteran's kidney disability and hiatal hernia with GERD were not caused by or a result of his service-connected viral hepatitis.  In rendering these opinions, the examiner explained that after the Veteran contracted Hepatitis A in 1977, he recovered completely and did not have any residuals after recovery.  Accordingly, his current urinary symptoms are not related to the viral hepatitis that he had over 30 years ago.  With respect to the GERD, the examiner explained that Hepatitis A does not cause hiatal hernia or GERD.  The Board acknowledges that in rendering these opinions, the examiner did not address whether either of the claimed disabilities was aggravated by the Veteran's viral hepatitis.  Ordinarily such omission would require additional development, and specifically a supplemental opinion that addresses this question.  However, as will be discussed in greater detail below, the evidence of record does not show that the Veteran currently suffers from any residuals as a result of the viral hepatitis that he contracted in 1977.  Given these circumstances, pursuing a supplemental opinion to address the question of aggravation would be a needless formality as symptoms/manifestations of a service-connected disability must be present before it may aggravate another disability.  Accordingly, the Board finds the June 2010 VA examination report to be adequate as is.  Furthermore, as the opinions rendered therein were by a physician (who would be qualified to provide them), reflect familiarity with the entire record as well as the Veteran's past medical history, and include an explanation of the rationale for the opinions, they have substantial probative value.  The Board observes that there is no probative evidence to the contrary, and finds the June 2010 VA opinion persuasive.

The Board acknowledges that the textual evidence submitted by the Veteran indicates that common Hepatitis B symptoms include, but are not limited to, nausea and vomiting, pain over the location of the liver, jaundice, dark urine, and lack of urination.  This same article also notes that many types of acute viral hepatitis, such as Hepatitis A, have symptoms that are indistinguishable from Hepatitis B.  However, the Veteran's postservice treatment records and June 2010 VA examination report do not attribute his current urinary complaints and nausea to his history of viral hepatitis, and instead have attributed them to his kidney disorder and hiatal hernia with GERD, respectively.  As discussed above, these disabilities are not caused by or related to the Veteran's history of viral hepatitis.  The Veteran's own statements relating his kidney disability and GERD to his service-connected history of viral hepatitis are not competent evidence, as he is a layperson, and lacks the training to opine regarding medical etiology; whether one disability causes or permanently aggravates another is ultimately a medical question not capable of resolution by lay observation.  See Jandreau v. Nicholson, 492 F. 3d. 1372 (Fed. Cir. 2007) (Whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Veterans' Court).  

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claims of service connection for a kidney disability and for GERD.  Accordingly, they must be denied.

Increased Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran. Id. § 4.3.

In determining whether a claimed benefit is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In addition, the Court has determined that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).  The Veteran's entire history is to be considered when making a disability determination.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations, which are potentially applicable, based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Veteran's service-connected history of viral hepatitis is currently rated as 0 percent disabling throughout the entire period on appeal.  The disability is rated under Diagnostic Code 7345, which provides ratings for chronic liver disease without cirrhosis, including hepatitis B, chronic active hepatitis, autoimmune hepatitis, hemochromatosis, drug-induced hepatitis, etc., but excluding bile duct disorders and hepatitis C.  38 C.F.R. § 4.114, DC 7345.  

Under Diagnostic Code 7345, chronic liver disease that is nonsymptomatic is assigned a noncompensable (0 percent) rating.  A 10 percent rating is warranted for intermittent fatigue, malaise, and anorexia, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12-month period.  38 C.F.R. § 4.114.

Diagnostic Code 7345 also provides that sequelae, such as cirrhosis or malignancy of the liver, are to be evaluated under an appropriate diagnostic code but not using the same signs and symptoms as the basis for evaluation under Diagnostic Code 7345 and under a diagnostic code for sequelae.  Additionally, an "incapacitating episode" is defined as a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.  38 C.F.R. § 4.114, DC 7345, Notes 1 and 2.  

A review of the record shows that during the period on appeal, the Veteran has sought treatment from his local VA medical center on multiple occasions for various complaints/conditions, however, these treatment records are silent for any findings or treatment related to his history of viral hepatitis.  

On June 2010 VA examination, it was reported that the Veteran suffered from an acute incident of Hepatitis A that was diagnosed and treated in service in 1977, with complete recovery and no residual effects.  His course since onset had been "stable" and there was no current treatment for the Hepatitis A.  There were also no incapacitating episodes in the last 12-month period nor was there a history of chronic liver disease risk factors.  On physical examination, the Veteran's abdomen was normal and there was no evidence of malnutrition, portal hypertension, or other signs of liver disease.  The examiner also reviewed liver function tests completed in 2010 and found them to be normal.  The examiner diagnosed "status post viral hepatitis A remote with complete recovery" and opined that this disability had no significant effects on the Veteran's usual occupation or on his usual daily activities.  It further noted that the Veteran retired in 2010 due to physical problems.

Based on the objective findings discussed above, the criteria for a compensable evaluation under Diagnostic Code 7345 have not been satisfied.  Specifically, the medical evidence for the rating period on appeal shows that the Veteran's service-connected viral hepatitis has always been in remission.

In various statements from the Veteran, including his November 2010 notice of disagreement, he disputes this finding and argues first, that he was misdiagnosed as having a history of Hepatitis A and, in fact, has Hepatitis B.  Second, he argues that just as he presented with initial symptoms of vomiting and nausea in 1977, when he was hospitalized and treated for hepatitis, he has continued to suffer from bouts of vomiting and nausea with resulting liver damage.  He further states that he has been treated in the emergency room on multiple occasions for high temperatures following vomiting, and on one occasion, was told he had an infection "somewhere" but not the flu.

Regarding the Veteran's first argument as to his hepatitis type, his VA treatment records show that in September 2009, he was noted to have a past history of hepatitis in 1977, and that a subsequent diagnostic test for Hepatitis C had been negative.  The physician stated that the Veteran would be checked for Hepatitis A and Hepatitis B.  In a subsequent addendum note, also dated in September 2009, the physician reported that on diagnostic testing, the Veteran was negative for both the Hepatitis B antigen and antibody, but was positive for the Hepatitis A antibody.  Based on these findings, the evidence is unequivocal in showing that he does not have Hepatitis B and instead has a history of Hepatitis A.

Regarding the Veteran's second argument, while he is certainly competent to testify as to observable symptoms such as nausea, vomiting, and urinary problems, he is not competent to diagnose the underlying disabilities that give rise to those symptoms.  See Jandreau, 492 F. 3d. at 1376-77.  As was discussed above, the Veteran's urinary complaints have been attributed to a kidney disorder and his nausea and vomiting have been attributed to a hiatal hernia with GERD; both disabilities have not been found to be related to his history of viral hepatitis.  For these reasons, the Board finds that the Veteran's current complaints concerning nausea, vomiting, and urinary problems are not for consideration in determining whether he warrants a compensable rating for his viral hepatitis.  

In making this determination, the Board acknowledges the Veteran's assertions that he has sought treatment for his viral hepatitis and been seen in the emergency room on several occasions for his nausea, vomiting, and urinary problems.  However, his VA treatment records do not show that he receives any treatment for his history of viral hepatitis.  It also not listed on his "problem list" as an active health concern.  His treatment records do show that in November 2009, he presented to the emergency room with complaints of a sore throat, headache, and generalized body ache with high fever.  After a physical examination and a diagnostic test, pharyngitis and sinusitis were assessed.  Significantly, the Veteran's symptoms during the November 2009 emergency room visit were not attributed to his history of viral hepatitis.

The Board is sympathetic to the Veteran's belief that he contracted Hepatitis B in service and that he continues to experience recurring symptoms related to this disability.  However, as outlined above, the probative evidence shows that he was exposed to Hepatitis A in service, and not Hepatitis B.  To the extent that the Veteran believes he continues to suffer from recurring bouts of hepatitis because he experiences symptoms similar to those for which he was hospitalized in 1977, it is worth noting that Hepatitis A is "a usually self-limited viral disease" with an incubation period of about 30 days (ranging from 15 to 50 days).  Dorland's Illustrated Medical Dictionary 856 (31st ed. 2007).  Also, "[m]ost [Hepatitis A] cases are clinically inapparent or have mild flulike symptoms; jaundice, if present, is usually mild."  Id.  

Based on the foregoing, the Board finds that the Veteran's overall disability picture more nearly approximates the criteria for his current 0 percent rating, and a higher rating is not warranted.

The Board has also considered whether referral for extraschedular consideration is suggested by the record.  The evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected history of viral hepatitis are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  As discussed above, the Veteran's viral hepatitis is in remission and asymptomatic; thus, it cannot be said that he suffers from any additional symptoms that are related to his viral hepatitis but not contemplated by the schedular criteria.  The Board finds that the schedular evaluation is not inadequate.  Additionally, even if the schedular criteria were not adequate, this case does not present such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular scheduler standards.  

Finally, the Veteran has not asserted and the evidence of record does not show that he is unemployable as a result of his service-connected history of viral hepatitis.  Accordingly, the matter of entitlement to a total disability rating based on individual unemployability is not raised by the record.












ORDER

Service connection for a kidney disability, claimed as secondary to service-connected history of viral hepatitis, is denied.

Service connection for GERD, claimed as secondary to service-connected history of viral hepatitis, is denied.

A compensable rating for history of viral hepatitis is denied.



____________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


